COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Leslie R. Pogue & Jeannette I. Pogue v. Elizabeth A. Williamson

Appellate case number:    01-17-00844-CV

Trial court case number: 2012-56353

Trial court:              164th District Court of Harris County

        This appeal was abated pending a determination of appellee’s attorney’s authority to
proceed with the appeal following the death of appellee. Appellants have now filed a “Motion to
Remove Abatement,” and attorneys for the appellee have likewise filed reports indicating that
the appeal may now proceed on the brief filed prior to appellee’s death. See, e.g., TEX. R. APP. P.
7.1(a)(1).
        We lift the abatement and reinstate the appeal on the active docket. The case is set for
submission on the briefs, oral argument denied, on Wednesday, January 15, 2020, to a panel of
Justices Lloyd, Kelly, and Hightower.
       It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower__________________________
                   Acting individually


Date: ____December 19, 2019_______________